DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Delafargue (GB 2570870) in view of Khusravsho et al. (10,272,787).
	Regarding claim 1, Delafargue discloses a vehicle, comprising: 
	a front trunk (see Fig. 1 and page 3, lines 21-24 describing the slots being located at the boot (trunk);
	and a portable power system (3) removably positionable within the front trunk, wherein the portable power system includes a tray (e.g., the outer casing 7) and a plurality of modular battery units/cells (see page 8, lines 19-24).
	While Delafargue provides that the casing encloses and protects a plurality of battery cells there is not explicit recitation that the battery units are individually removable.
	Khusravsho teaches another vehicle having removable power system (32; see Figs. 5a-c) that have a plurality of battery units (24).  The system (32) being modifiable by adding or removing batteries therefrom (see Col. 10, lines 8-13).   
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the vehicle of Delafargue to use removable battery packs as taught by Khusravsho to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a power unit composed of modular battery packs) for another (one composed of generic battery cells) to obtain predictable results.
	Regarding claims 2-3, Delafargue discloses that the vehicle can be a truck.
	Regarding claim 4, Delafargue further discloses that the vehicle uses a door/pivotal panel to protect/close off the batteries (see page 4, lines 14-18).
	Regarding claim 5, while Delafargue discloses that a door is used to close off the installed batteries to allow access to the batteries stored in the vehicle, it does not disclose that the batteries have a power point is exposed when the door is open/accessible.  Khusravsho teaches that a removable battery pack (e.g., pack 30 in Figs. 3a-c) includes USB-type ports (52) which allow a user to power other devices when the pack is inside (or outside) the vehicle (see bottom of Col. 9 to top of Col. 10).  It would have been obvious to one skilled in the relevant art to modify the removable power systems of Delafargue to include external power ports that are accessible when the pack is mounted in the vehicle as taught by Khusravsho.  One skilled in the relevant art would readily appreciate that the easiest way to access the vehicle-installed battery pack to use it to power an external device would be to access the pack through its access slot/door.
	Regarding claim 12, Delafargue discloses that the portable power systems (3) are configured to be exchanged/swapped between different vehicles (see e.g., page 3, lines 1-3).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Delafargue in view of Khusravsho as applied to claim 1 above, and further in view of Ishigaki et al. (US 2019/0070967).
	Regarding claims 6-8, Delafargue discloses that the vehicle includes a main traction battery and that the portable power system (3) is electrically connected to the main battery allowing for the removable batteries to recharge the main battery (see page 4, lines 1-9). It does not explicitly recite the specific architecture, that the main battery can recharge the removable batteries, or that the removable batteries can provide a stepped down voltage to the vehicle’s auxiliary subsystems.
	Ishigaki teaches another vehicle having a main battery (250) and removable secondary batteries (210, 220, 230; see e.g., Figs. 6A-B) and that these secondary batteries use a plurality of DC/DC converters (207, 209, 202C-206C). A controller 210 controls the DC-DC power conversion circuit to control a direction of power transfer and rate of power (see ¶s 0044 and 0049), the converters further allowing the high voltage secondary batteries to be converted to low voltage for the vehicle’s auxiliary low voltage bus (265; see ¶0044).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the vehicle of the Delafargue combination to use DC/DC converters to interconnect the batteries to the rest of the vehicle’s electrical system as taught by Ishigaki to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., -------using DC-DC converters when supplying power from disparate DC sources and consumers) to known devices (e.g., vehicle’s powered by DC battery packs) ready for improvement to yield predictable results.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Delafargue in view of Khusravsho as applied to claim 1 above, and further in view of  Chaparro (US 2008/0303248).
	Regarding claims 9 and 11, Delafargue discloses that the portable power systems (3) include handles (see page 5, line 24) and that the use of wheels can aid in transporting the units when installing or removing them from the vehicle (see e.g., Fig. 3), but it does not disclose that its portable power systems have wheels mounted on legs.
	Chaparro teaches a cart system for transporting a heavy/cumbersome load (e.g., groceries) and which is configured to be readily loaded upon the elevated trunk region of a vehicle (see Fig. 8).  The cart having spring-loaded legs (2) that deploy when the cart is removed (see e.g., ¶0005). 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the vehicle of the Delafargue combination to use wheeled legs to aid in loading the heavy batteries onto the vehicle trunk as taught by Chaparro to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., adding wheels and extensible legs to ease in aligning and transporting heavy loads into a vehicle) to known devices (e.g., vehicle’s having repeated loading and unloading of its trunk) ready for improvement to yield predictable results.
	Regarding claim 10, while Delafargue discloses that the removable batteries have handles, it does not disclose that the handles are telescopic.
	Khusravsho teaches the well-known expedient of using a telescopic handle (38; see Fig. 4a) to aid in transporting a wheeled battery pack. 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the vehicle of the above Delafargue combination to use a telescoping handle as taught by Khusravsho to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes a simple substitution of one known element (a telescoping handle) for another (a generic handle) to obtain predictable results.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Delafargue in view of Khusravsho as applied to claim 1 above, and further in view of  Lang et al. (DE 10214006960, see attached machine translation).
	Regarding claims 13-16, as discussed above, Delafargue discloses an electrically powered vehicle having a front trunk disposed removable battery that is accessible from a door/panel.  Delafargue does not disclose that the vehicle has an autonomous “follower - leader” operation.
	Lang teaches another electrically powered vehicle having a plurality of removable battery packs (304) that use readily accessible ports (83) to provide power to electrically powered devices (300; see Fig. 2).  As discussed at page 3, bottom of page 4, and top of page 7, the vehicle autonomously tracks and follows the signal from a wireless transducer (71) to direct the power-supplying vehicle to a user.  The charging interface between the electrically powered device (300) and the charging battery can be wired (see e.g., middle of page 5).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the vehicle of the Delafargue/Khusravsho combination to include an autonomous feature, such as that taught by Lang to arrive at the claimed device and methodology.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., eliminating the need for a driver of a vehicle by using sensors to guide a vehicle to a desired location) to known devices (e.g., electric vehicle’s having removable batteries that can be used to power external devices) ready for improvement to yield predictable results (e.g., an electric vehicle having expanded battery/power capacity through removable batteries that can self-drive to a user/power consumer to deliver its excess power to that consumer).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Delafargue in view of Khusravsho and Lang as applied to claim 16 above, and further in view of  Chaparro.
	Regarding claims 19-20, as discussed above, Delafargue does not disclose that the removable power units use spring-biased wheeled legs.
	Chaparro teaches a cart system for transporting a heavy/cumbersome load (e.g., groceries) and which is configured to be readily loaded upon the elevated trunk region of a vehicle (see Fig. 8).  The cart having spring-loaded legs (2) that deploy when the cart is removed (see e.g., ¶0005). 
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify the vehicle of the Delafargue combination to use wheeled legs to aid in loading the heavy batteries onto the vehicle trunk as taught by Chaparro to arrive at the claimed methodology.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., adding wheels and extensible legs to ease in aligning and transporting heavy loads into a vehicle) to known devices (e.g., vehicle’s having repeated loading and unloading of its trunk) ready for improvement to yield predictable results.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618